     Case 21-40512        Doc 14      Filed 04/16/21 Entered 04/16/21 23:43:05               Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form ntchrgBKv2

                                   UNITED STATES BANKRUPTCY COURT
                                          Eastern District of Texas

                                         Bankruptcy Case No.: 21−40512
                                                  Chapter: 11
                                           Judge: Brenda T. Rhoades

In Re:

Trophy Hospitality, LLC


                     NOTICE OF COURT PROCEEDING BY TELEPHONIC HEARING

A telephonic Status Hearing status hearing pursuant to 11 U.S.C. Sec. 1188 will be held on

Tuesday, June 8, 2021

at

10:00 AM

to consider and act upon document 1 − Chapter 11 Voluntary Petition. Without Schedules, Statements, or Other
Required Documents. Filed by Trophy Hospitality, LLC, Document Due 04/15/2021.(Liepins, Eric) filed as
document number 1 .

Debtor shall file a Pre−Hearing Report pursuant to 11 U.S.C Sec. 1188(c) by Tuesday, May 25, 2021

Conference Telephone Number: 1−888−675−2535
Conference Access Code: 4225607
Conference Security Code: 3620

Please review the instructions contained in the following link for all telephonic hearings before Judge Rhoades:
http://www.txeb.uscourts.gov/content/judgerhoades. The information can be found by accessing the Courts webpage
at www.txeb.uscourts.gov and choosing Judges Info, then choosing Judge Rhoades, and then choosing Telephonic
Hearing tab. Parties may request a video or live hearing by filing a timely request explaining the need for such
hearing.
Dated: Wednesday, April 14, 2021

                                                          Jason K. McDonald
                                                          Clerk, U.S. Bankruptcy Court
           Case 21-40512                Doc 14          Filed 04/16/21 Entered 04/16/21 23:43:05                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                                 Eastern District of Texas
In re:                                                                                                                 Case No. 21-40512-btr
Trophy Hospitality, LLC                                                                                                Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0540-4                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 14, 2021                                               Form ID: 100v2                                                            Total Noticed: 14
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 16, 2021:
Recip ID                 Recipient Name and Address
db                     + Trophy Hospitality, LLC, 3351 Waverly Drive, Celina, TX 75009-1501
cr                     + Bigs Investments Holdings, LLC, c/o Travis Richard, 5335 Spring Valley, Dallas, TX 75254-3009
cr                     + City of Frisco, Linebarger Goggan Blair & Sampson, LLP, c/o Laurie A. Spindler, 2777 N. Stemmons Frwy, Suite 1000 Dallas, TX
                         75207-2328
cr                     + Shiloh Oak Investment, LLC, c/o Travis Richard, 5335 Spring Valley, Dallas, TX 75254-3009
8028508                + Aramak Uniform Services, P.O. Box 731676, Dallas, TX 75373-1676
8028509                + Bigs Investment Holdings, LLC, c/o Travis Richard, 5335 Spring Valley, Dallas, TX 75254-3009
8028510                + Blue Star Frisco, LP, 8000 Warren Parkway, Building 1, Suite 100, Frisco, TX 75034-2231
8028741                + Frisco ISD, c/o Perdue Brandon Fielder et al, 1919 S. Shiloh Road, Suite 310, LB 40, Garland, TX 75042-8234
8028514                  Sani Servant, 3100 E Meadows, Mesquite, TX 75150
8028515                + Shiloh Oak Investment, LLC, c/o Travis Richard, 5335 Spring V alley, Dallas, TX 75254-3009
8028516                + Small Business Admin, PO Box 3918, Portland, OR 97208-3918
8028517                  Wade Electric, 7217 Parwelk, Dallas, TX 75235

TOTAL: 12

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
8028511                + Email/Text: bzern@celticbank.com
                                                                                        Apr 15 2021 03:18:00      Celtic Bank, 268 S State Street, Suite 300, Salt
                                                                                                                  Lake City, UT 84111-5314
8028513                   Email/Text: john@purelymeat.com
                                                                                        Apr 15 2021 03:16:00      Purely Meat Company, 4345 W Division, Chicago,
                                                                                                                  IL 60651

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             Fix A Drip
8028512                        Fix A Drip
cr               *+            Aramak Uniform Services, P.O. Box 731676, Dallas, TX 75373-1676
cr               *+            Blue Star Frisco, LP, 8000 Warren Parkway, Building 1, Suite 100, Frisco, TX 75034-2231
cr               *+            Celtic Bank, 268 S. State St., Ste. 300, Salt Lake City, UT 84111-5314
cr               *+            Frisco ISD, c/o Perdue Brandon Fielder et al, 1919 S. Shiloh Road, Suite 310, LB 40, Garland, TX 75042-8234
cr               *P++          PURELY MEAT COMPANY, 4345 W DIVISION STREET, CHICAGO IL 60651-1714, address filed with court:, Purely Meat
                               Company, 4345 W Division, Chicago, IL 60651
cr               *+            Small Business Admin, P.O. Box 3918, Portland, OR 97208-3918
cr               *             Wade Electric, 7217 Parwelk, Dallas, TX 75235

TOTAL: 2 Undeliverable, 7 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
           Case 21-40512              Doc 14        Filed 04/16/21 Entered 04/16/21 23:43:05                                 Desc Imaged
                                                   Certificate of Notice Page 3 of 3
District/off: 0540-4                                              User: admin                                                            Page 2 of 2
Date Rcvd: Apr 14, 2021                                           Form ID: 100v2                                                       Total Noticed: 14

I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 16, 2021                                        Signature:          /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 14, 2021 at the address(es) listed below:
Name                             Email Address
Eric A. Liepins
                                 on behalf of Debtor Trophy Hospitality LLC eric@ealpc.com, martha@ealpc.com;r56883@notify.bestcase.com

Laurie A. Spindler
                                 on behalf of Creditor City of Frisco laurie.spindler@lgbs.com Dora.Casiano-Perez@lgbs.com;dallas.bankruptcy@lgbs.com

Linda Reece
                                 on behalf of Creditor Frisco ISD lreece@pbfcm.com

US Trustee
                                 USTPRegion06.TY.ECF@USDOJ.GOV


TOTAL: 4
